Citation Nr: 9924398	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
benefits, exclusive of benefits under Chapter 17, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1988 to 
October 1992.  This appeal is before the Board of Veterans' 
Appeals (Board) from an administrative decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that the character of 
the appellant's discharge was a bar to VA benefits.  By means 
of a July 1997 order, the Board remanded this case for 
further development.  Subsequent to the additional 
development, the appellant's claim continued to be denied by 
the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal have been gathered.

2.  The appellant served on active duty from December 1988 to 
October 1992. 

3.  The appellant received nonjudicial punishment for an 
unauthorized absence which occurred in May 1991.

4.  In July 1992, the appellant was charged with 2 counts of 
unauthorized absence and 2 counts of missing movements of 
ship; these charges were referred to a special court-martial.  
He submitted a request for and was granted an under other 
than honorable conditions (undesirable) discharge in lieu of 
trial by court-martial.

5.  The appellant's actions do not constitute willful and 
persistent misconduct.  


CONCLUSION OF LAW

The appellant's discharge is not considered to have been 
issued under dishonorable conditions. 38 U.S.C.A. §§ 101, 
5107 (West 1991); 38 C.F.R. § 3.12(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service records indicate that in May 1991, he 
received nonjudicial punishment due to an unauthorized 
absence (UA) incident.  In July 1992, he was charged with 2 
counts of violations of Article 86 of the Uniform Code of 
Military Justice, and 2 counts of violations of Article 87; 
these charges were referred to a special court-martial.  The 
Article 86 offenses consisted of UA's for the periods from 
May 30, 1992, to June 1, 1992, and from June 25, 1992, to 
July 13, 1992.  The Article 87 offenses consisted of missing 
the movement of his ship, which occurred during the above-
mentioned UA's.  In September 1992, he requested an under 
other than honorable conditions (UOTHC) discharge in lieu of 
trial by court-martial, against the advice of his counsel.  
Also in September 1992, he was examined by a medical officer 
who determined that there was no reasonable cause to question 
whether the appellant could adhere to the laws at the time of 
the alleged offenses, that he understood the nature of the 
proceedings against him, and that examination by a 
psychiatrist was not warranted.  Subsequently, the 
appellant's request for separation in lieu of court-martial 
was granted and he was discharged UOTHC in October 1992.  

The record indicates that subsequent to his discharge from 
service, the appellant submitted a request for an upgrade of 
his discharge to the Naval Discharge Review Board (NDRB).  In 
a December 1995 decision, NDRB determined that his discharge 
was proper and that no change was warranted.

The appellant contends that his UOTHC discharge is too harsh 
because he was under stress at the time of the commission of 
the offenses which lead to his court-martial charges.  He 
reports that his mother, brother, and sister were 
hospitalized at the time.  He also reports that one of his 
UA's happened when he was working and he "heard a voice 
[say...] leave, and [he] just took off and got off the ship and 
went home."  (See December 1996 hearing transcript, p. 3.) 
He indicated that he did not tell his mother that he was UA; 
however, his mother knew and she sent him back to his ship.   

The appellant has also submitted post-service treatment 
records.  These records consist of private treatment records 
from Dr. F.L., dated between 1994 and 1996, which indicate 
that the physician knew the appellant while appellant was in 
the military; that he had a strong family history of 
schizophrenia; that he suffered from schizophrenia that had 
been manifested by his behavior in service; that he was very 
impaired functionally; that he could not function well in the 
military; that his problems were due to genetic makeup; that 
despite his efforts, he was unable to hold a job; that he was 
unable to follow instructions; and that he had a very low IQ.  

The appellant also submitted a statement from his leading 
chief petty officer (Mr. F.C.Y.), dated in August 1995, which 
indicates that while under F.C.Y.'s supervision, the 
appellant's service was honest, faithful, and meritorious; 
that he was not a disciplinary burden; that he had trouble 
comprehending and was a slow learner; that he had to work 
very long hours and his lack of sleep placed him under 
tremendous stress; and that his judgment was therefore 
unsound at times.  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits. 38 U.S.C.A. § 101.  A discharge or release from 
service under certain conditions is considered to have been 
issued under dishonorable conditions unless it is found that 
the person was insane at the time of commission of the 
offenses causing such release or discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  This includes situations 
where an undesirable discharge is accepted to escape trial by 
general court-martial, or when a UOTHC discharge is given if 
it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d).

The Board has reviewed the evidence of record and finds that 
the character of the appellant's discharge is not a bar to 
entitlement to VA benefits.  The Board notes that the UOTHC 
discharge was issued in lieu of a  special court-martial, 
rather than a general court-martial.  Therefore, there is no 
bar to VA benefits on this basis.  The Board does note that 
there were incidents of misconduct involving UA's and missing 
movements of ship; the Board also notes that service medical 
records indicate that there was no basis to question his 
ability to adhere to the laws at that time.  However, the 
post-service medical evidence clearly shows the existence of 
significant mental and psychiatric deficiencies in service.  
This evidence indicates that despite his efforts to work, 
these impairments hindered those efforts.  Lay statement also 
reflects that stress caused by long work hours and lack of 
sleep affected his judgment and exacerbated his psychiatric 
problems.  In view of his documented mental impairments, and 
the fact that there were 3 incidents of misconduct during 
over 3 years of otherwise honorable and meritorious service, 
the Board cannot conclude that these actions constitute 
willful and persistent misconduct.  Therefore, the appeal is 
granted.  


ORDER

The character of the appellant's discharge from service does 
not constitute a bar to the receipt of Department of Veterans 
Affairs benefits. The appeal is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

